Citation Nr: 0201337	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left leg.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision which granted 
an increased rating of 20 percent for a lower left leg 
disability.  The veteran appealed for a higher evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's service connected left leg disability is 
manifested by poor muscle strength in the left lower 
extremity and small muscle herniation of the lower 
gastrocnemius muscle.  More than moderately severe muscle 
damage has not been demonstrated.  Additionally, there is no 
showing of more than malunion of the tibia or fibula with 
moderate ankle impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the residuals of a fracture of the left leg have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, and §§ 4.1, 
4.2, 4.7, 4.10, 4.56, 4.71a, 4.73, Diagnostic Codes 5262, 
5311 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

A noncompensable evaluation may be assigned for slight injury 
to Muscle Group XI (posterior and lateral crural muscles).  A 
10 percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. Part 4, 
Diagnostic Code 5311.  

As to rating muscle injuries, it is noted that moderately 
severe disability of muscles is contemplated when the type of 
injury includes a through-and-through or deep penetrating 
wound by a small, high velocity missile or large low velocity 
missile, with debridement, prolonged infection or sloughing 
of soft parts and intermuscular scarring.  Further, history 
and complaint includes a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  Finally, the objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2001).

Severe disability of muscles is contemplated when the type of 
injury includes through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. Further, history and complaint include a 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with other work requirements. Finally, objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscles groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4) (2001).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  

Historically, service connection for residuals of a fracture 
of the left fibula and tibia was granted with a 50 percent 
rating in October 1945.  In an October 1946 RO decision, the 
evaluation for the disability characterized as, herniation of 
muscle group XI of the lower third of the left leg and 
residuals of a left fibula fracture, was decreased to 10 
percent disabling.  

A review of his service medical records reveals that the 
veteran sustained compound comminuted fractures of the left 
lower fibula and tibia when a jeep he was riding in 
overturned.  He also sustained a lacerating wound of the left 
ankle.  A Steinmann pin was placed in the left os calcis.

On a VA physical examination in April 1946, there was noted 
to be an inch and one-half scar on the outer aspect of the 
tibia in the lower third of the left leg.  This was where the 
tibia penetrated the skin.  That wound had been sutured.  The 
leg was described as straight and the union was good.  There 
was no limitation of motion of the ankle joint.  There was 
some muscle herniation in the scar.  X-rays revealed a solid 
union with some angulation of the tibia.  The alignment of 
the fibula was excellent.

On VA examination in November 2000, the veteran related his 
history of a fracture of the left lower leg following a jeep 
accident in service.  He said that he underwent surgery and 
was placed in a skeletal traction for six weeks.  His current 
complaint was primarily knee pain of moderate severity  (The 
RO has noted that service connection has not been claimed or 
granted for the knee pathology).  He said that most days, he 
experienced pain, "on and off".  Precipitating factors of 
the leg pain were walking and step climbing.  Alleviating 
factors included staying off of his leg.  It was noted that 
during functional impairment, the veteran was likely to have 
ambulation difficulties due to advanced degenerative 
arthritis for which he wore a knee brace for instability.  He 
was able to ambulate even with a flare-up of pain.  No 
history of missile injury to the lower extremity was shown.  
It was noted that the veteran was not able to perform many 
household chores due to his knee condition.  

A small 1-1/2 centimeter round muscle herniation was noted 
along the lower gastrocnemius muscle.  The muscle herniation 
was nontender to palpation and was reducible.  It was noted 
that the veteran had lower extremity varicose veins.  The 
examiner related that the veteran was able to contract his 
calf muscles with plantar flexion of the foot.  He could also 
perform dorsiflexion of the foot and could flexion extend all 
of the toes.  It was noted that could flexion extend the knee 
joint with palpable crepitus.  He had fully active range of 
motion of the ankle joint.  The veteran was able to perform 
activities of daily living, with weakness and fatigue 
expected with any over usage.  The veteran's muscle strength 
in the left lower extremity was poor.  Muscle contractions 
were palpable.  X-ray studies of the left tibia and fibula 
showed no evidence of fracture or dislocation.  Previously 
seen old fracture deformities at the distal end of the tibia 
and fibula and osteoarthritic changes of the knee joint were 
noted.  The diagnoses included small muscle herniation of the 
lower gastrocnemius muscle, functional leg muscles, left knee 
degenerative joint disease, and unchanged fracture deformity 
of the distal tibia and fibula.  

VA outpatient treatment records dated from July 1999 to June 
2001 show treatment for non-service-connected disabilities.  

In statement in support of his claim received in July 2001, 
the veteran indicated that he suffered a broken leg during 
service which currently produced ankle pain and knee 
instability.  He said that he often used a cane for walking 
and was unable to accomplish many tasks due to his leg 
problems.  The veteran claimed that his service-connected 
left leg disability was of such severity to warrant a 100 
percent evaluation.  (As noted, service connection has not 
been granted or claimed for the left knee.  If the appellant 
desires to do so, he should file such claim with the RO.)

As to this disability, in service the veteran sustained 
fractures of the distal tibia and fibula and a wound to the 
left ankle following a jeep accident.  There was no evidence 
of any major artery or nerve involvement.  Currently, during 
the 2000 VA examination, there were no objective findings of 
ragged depressed or adherent scars.  Muscle strength was 
described as poor, at least in part, according to the RO 
because of the muscle herniation.  Leg muscles were 
functional and no demonstrable limitation of ankle motion was 
shown.  A small muscle herniation of the lower calf muscle 
was demonstrated.  Tests of strength, endurance, or 
coordinated movements reflect no more than moderately severe 
impairment of function.  As there is no evidence of severe 
muscle disability, the criteria for a higher rating has not 
been demonstrated.  

While it is noted that the veteran had compound bone 
fractures, severe muscle injury is not shown.  There was no 
missile here that passed through the bone, but rather 
traumatic injury in a Jeep accident.  Thus a higher rating is 
not warranted based on the bony fracture.

Additionally, in this case, there is no showing of impairment 
of the tibia and fibula with marked ankle disability or 
nonunion requiring a brace.  It has been indicated that there 
is good bony union, with good motion in the ankle.  
Therefore, marked ankle impairment is not shown.  Thus, a 
higher rating is not warranted under any the diagnostic code 
related impairment of the tibia and fibula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2001).  Separate evaluations 
under this code and the code for muscle injury are 
prohibited.  See 38 C.F.R. § 4.14.  

The Board has also considered the veteran's written 
statements that his left leg disability warrants an 
evaluation in excess of the currently assigned 20 percent 
rating.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
to establish all criteria required for a higher rating.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of 
a higher level of disability.  

Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.  


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the left leg is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

